DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 18 and amended claim 7 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species 
Species I: Choosing an entry using a neural network (Claim 7)
Species II: Choosing an entry using a set of rules (Claim 18)
The species are independent or distinct because Species I is directed towards choosing an entry using a neural network, and Species II is directed towards choosing an entry using a set of rules. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
-The species are not obvious variants of each other, and a complete species search would require employing differing search terms and queries. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7 and 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named 
Claim Objections
Claim 20 is objected to because of the following informalities:  
In Claim 20, “wherein a set of entries are selected from the stimulus reinforcer database” should read “wherein a set of entries is selected from the stimulus reinforcer database”.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 11, filed 10/08/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 11, filed 10/08/2021, with respect to Claims 1-2, 6-8, and 14-15 have been fully considered and are persuasive.  The objection of these claims has been withdrawn. 
Applicant’s arguments, see pages 12-14, filed 10/08/2021, with respect to Claims 1-2 and 14-15 have been fully considered. However, the submitted claim amendments are satisfactory, and therefore the rejection of Claims 1-2 and 14-15 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 12-14, filed 10/08/2021, with respect to Claims 6-8 have been fully considered and are persuasive. The rejection of Claims 6-8 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 12-14, filed 10/08/2021, with respect to the rejection of Claims 1-2, 5-7, 11, and 14-15 under 35 U.S.C. § 102 have been fully considered but are not persuasive. 
Regarding Claim 1, the applicant has argued that the levels of Shin are not entries in a stimulus reinforce database as claimed. “[The] stimulus reinforcement database comprises a plurality of entries, wherein each entry comprises commands configured for controlling the stimulus presentation system to and different levels (according to Shin’s definition). Thus, a level of Shin qualifies as a possible stimuli as defined by the applicant. Furthermore, in order to adjust the parameters in response to a beta wave threshold in Shin, there must be some instructions in the program specifying how exactly the parameters should be adjusted for each level. Computer instructions must be stored in a memory, i.e. a database, and these instructions would quite literally be commands for controlling the stimulus presentation system to provide a possible stimulus to the subject. 
Regarding Claim 1, the applicant has argued that Shin does not test different entries before choosing a chosen entry. In the claimed invention the processor executes a machine executable program of instructions which “control the stimulus presentation system with a set of entries selected from the stimulus reinforcer database to repeatedly provide sensory stimulus to the subject”, “control the activity measurement system for performing the 15measurement of the brain activity data during each sensor stimulus”, “select a chosen entry from the set of entries”. Shin does not provide a plurality of entries, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 11, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US 2016/0240098 Al, cited in applicant 11/26/2019 IDS, hereinafter Shin).
Regarding Claim 1, Shin discloses a medical instrument (Element 1000, Fig. 1) comprising:
an activity measurement system (Element 200, Fig. 1) configured for measuring brain activity data from a subject (“brainwave measurer”, [0046]);
a stimulus presentation system (Element 100, Fig. 1) configured for providing at least one sensory stimulus to the subject (“the neurofeedback training device 100 may perform the predetermined operation 
a memory for storing machine executable instructions (Fig. 1 shows element 100 to be a smart tablet, which needs a memory to function properly) and for storing a stimulus reinforcer database (“A training process provided in the neurofeedback combined with cognitive training device”, [0057]), wherein the stimulus reinforcer database comprises a plurality of entries (“In addition, each process may include a plurality of levels”, [0057]), wherein each entry comprises commands configured for controlling the stimulus presentation system to provide a possible stimulus ([0059]-[0060]) as the at least one sensory stimulus to the subject (the visual stimulus of the pots is set to a specific presentation for each level, [0059]);
a processor executing a program of machine-executable instructions for controlling the medical instrument (Element 120, Fig. 2), wherein execution of the program of machine executable instructions causes the processor to: 
control the stimulus presentation system with a set of entries selected from the stimulus reinforcer database to repeatedly provide sensory stimuli to the subject (“As an exemplary embodiment, the processor 120 may fill ⅓ of the pot when the value of the received beta wave is instantaneously larger than the predetermined reference value”, [0059]; “The second level may set a condition to fill 5 pots as the accomplishment condition.”, [0060]);
control the activity measurement system for performing the measurement of the brain activity data (“The brainwave measurer may detect various types of brainwaves”, [0058]) during each sensory stimulus (“As an exemplary embodiment, the processor 120 may fill ⅓ of the pot when the value of the received beta wave…”, [0059]; receiving a beta wave in [0059] means element 200 must be measuring brain activity during the stimuli);
choose a chosen entry from the set of entries using the brain activity data (“The neurofeedback training device 100 may execute a second level of which a difficulty degree 
store the chosen entry in the memory (The parameters for the second level must have been stored in a memory);
receive neurofeedback training instructions (“The neurofeedback training device 100 may execute an application for the neurofeedback combined with cognitive training”, [0051]; this is the training process disclosed in [0059]);
modify the neurofeedback training instructions by incorporating commands from the chosen entry (“The neurofeedback training device 100 may execute a second level of which a difficulty degree increases when a first level is completed”, [0053]); and
control the stimulus presentation system with the modified neurofeedback training instructions (“…executing a second level including an added accomplishment condition for sustained attention training when the accomplishment condition of the first level is satisfied”, [0009]).
Regarding Claim 2, Shin discloses the medical instrument of claim 1, wherein the at least one sensory stimulus provided to the subject comprises an animation (“For example, the predetermined operation may be an operation of filling an empty pot, an operation of increasing the speed of an object, an operation of providing a hint, an operation of wiping a window, or an operation of increasing the size of the object”, [0052]; all of these are animations).
Regarding Claim 5, Shin discloses the medical instrument of claim 1, wherein the stimulus presentation system is configured for providing stimuli to more than one sense simultaneously (“Further, visual and auditory training needs to be appropriately provided for efficiency of training”, [0056]).
Regarding Claim 6, Shin discloses the medical instrument of claim 1, wherein the stimulus presentation system comprises any one of the following: a visual display (Element 100 
Regarding Claim 11, Shin discloses the medical instrument of claim 1, wherein the brain activity measurement system comprises an electroencephalography system (“an electric flow called the brainwave or electroencephalography (EEG) is shown”, [0046]; “The brainwave measurer 200 may transmit a plurality of measured brainwaves”, [0049]; thus, the brainwave measurer must be an electroencephalography system).
Regarding Claim 14, Shin discloses a computer program product comprising machine executable instructions for execution (“an application…”, [0051]) by a processor (Element 120, Fig. 2) controlling a medical instrument (Element 1000, Fig. 1), wherein the medical instrument2018P00782EP 3112.09.2019 comprises an activity measurement system (Element 200, Fig. 1) configured for measuring brain activity data from a subject (“brainwave measurer”, [0046]) and a stimulus presentation system (Element 100, Fig. 1) configured for providing sensory stimulus to the subject (“the neurofeedback training device 100 may perform the predetermined operation … For example, the predetermined operation may be an operation of filling an empty pot, an operation of increasing the speed of an object, an operation of providing a hint, an operation of wiping a window, or an operation of increasing the size of the object”, [0052]), wherein execution of the machine executable instructions causes the processor to: 
- control the stimulus presentation system with a set of entries (“In addition, each process may include a plurality of levels”, [0057]) from a stimulus 5reinforcer database (“A training process provided in the neurofeedback combined with cognitive training device”, [0057]) to repeatedly provide sensory stimuli to the subject (“As an exemplary embodiment, the processor 120 may fill ⅓ of the pot when the value of the received beta wave is instantaneously larger than the predetermined reference value”, [0059]), wherein the stimulus reinforcer database comprises a set of entries (“In addition, each process may include a plurality of levels”, [0057]), 
control the activity measurement system for performing the measurement of the brain activity data (“The brainwave measurer may detect various types of brainwaves”, [0058]) during each sensory stimulus (“As an exemplary embodiment, the processor 120 may fill ⅓ of the pot when the value of the received beta wave…”, [0059]; receiving a beta wave in [0059] means element 200 must be measuring brain activity during the stimuli);
choose a chosen entry from the set of entries using the brain activity data (“The neurofeedback training device 100 may execute a second level of which a difficulty degree increases when a first level is completed”, [0053]) such that the brain activity of the subject is maximized (“The second level may be set by increasing a parameter such as a time,”, [0053]; this predetermined time can be the time that maximizes brain activity);
store the chosen entry in the memory (The parameters for the second level must have been stored in a memory);
receive neurofeedback training instructions (“The neurofeedback training device 100 may execute an application for the neurofeedback combined with cognitive training”, [0051]; this is the training process disclosed in [0059]);
modify the neurofeedback training instructions by incorporating commands from the chosen entry (“The neurofeedback training device 100 may execute a second level of which a difficulty degree increases when a first level is completed”, [0053]); and
control the stimulus presentation system with the modified neurofeedback training instructions (“…executing a second level including an added accomplishment condition for sustained attention training when the accomplishment condition of the first level is satisfied”, [0009]).
Regarding Claim 15, Shin discloses a method of operating a medical instrument (Element 1000, Fig. 1), wherein the medical instrument comprises an activity measurement system (Element 200, Fig. 1) configured for measuring brain activity data from a subject (“brainwave measurer”, [0046]) and a stimulus presentation system (Element 100, Fig. 1) configured for providing sensory stimulus to the subject (“the neurofeedback training device 100 may perform the predetermined operation … For example, the predetermined operation may be an operation of filling an empty pot, an operation of increasing the speed of an object, an operation of providing a hint, an operation of wiping a window, or an operation of increasing the size of the object”, [0052]), wherein the method comprises: 
- controlling the stimulus presentation system with a set of entries (“In addition, each process may include a plurality of levels”, [0057]) from a 25stimulus reinforcer database (“A training process provided in the neurofeedback combined with cognitive training device”, [0057]) to repeatedly provide the at least one sensory stimulus to the subject (“As an exemplary embodiment, the processor 120 may fill ⅓ of the pot when the value of the received beta wave is instantaneously larger than the predetermined reference value”, [0059]), wherein the stimulus reinforcer database comprises entries (“In addition, each process may include a plurality of levels”, [0057]), wherein each entry comprises commands configured for controlling the stimulus presentation system to provide the sensory stimulus to the subject (the visual stimulus of the pots is set to a specific presentation for each level, [0059]); 
- controlling the activity measurement system for performing the measurement 30of the brain activity data (“The brainwave measurer may detect various types of brainwaves”, [0058]) during each sensory stimulus (“As an exemplary embodiment, the processor 120 may fill ⅓ of the pot when the value of the received beta wave…”, [0059]; receiving a beta wave in [0059] means element 200 must be measuring brain activity during the stimuli);
- choosing a chosen entry from the set of entries using the brain activity data (“The neurofeedback training device 100 may execute a second level of which a difficulty degree 
storing the chosen entry in the memory (The parameters for the second level must have been stored in a memory);
receiving neurofeedback training instructions (“The neurofeedback training device 100 may execute an application for the neurofeedback combined with cognitive training”, [0051]; this is the training process disclosed in [0059]);
modifying the neurofeedback training instructions by incorporating commands from the chosen entry (“The neurofeedback training device 100 may execute a second level of which a difficulty degree increases when a first level is completed”, [0053]); and
controlling the stimulus presentation system with the modified neurofeedback training instructions (“…executing a second level including an added accomplishment condition for sustained attention training when the accomplishment condition of the first level is satisfied”, [0009]).
Regarding Claim 16, Shin discloses the medical instrument of claim 1, wherein the sensory stimulus provided to the subject comprises generation of a tone (“The neurofeedback combined with cognitive training method may further include: outputting the accomplishment condition as a sound for auditory attention training”, [0012]) or melody.  
Regarding Claim 17, Shin discloses the medical instrument of claim 1, wherein the chosen entry is chosen using a predetermined criteria (“…when the accomplishment condition of the first level is satisfied”, [0009]).  
Regarding Claim 19, Shin discloses the medical instrument of claim I, wherein the set of entries are predetermined entries from the stimulus reinforcer database (“a predetermined operations”, [0059]; the operations that differentiate the levels are predetermined).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Chou et al (US 2018/0014741 A1, hereinafter Chou).
Regarding Claim 3, Shin discloses the medical instrument of Claim 1. Shin discloses the claimed invention except for expressly disclosing wherein the activity measurement system further comprises a respiration measurement system for acquiring respiration data descriptive of a respiration state of the subject, wherein the stimulus reinforcer database further comprises 5respiration indicator 
wherein execution of the machine executable instructions further causes the processor to:  
10- present the respiration indicator to the subject during the controlling of the stimulus presentation with the set of entries from the database to repeatedly provide sensory stimulus to the subject; 
- control the respiration measurement system for performing the acquisition of the respiration data during the controlling of the stimulus presentation with the set of entries 15from the database to repeatedly provide sensory stimulus to the subject; and 
- store a chosen respiration indicator entry from the respiration indicator entries using the respiration data.  
However, Chou teaches motivation for adding respiration functionality to the medical instrument. Shin discloses a medical instrument used for neurofeedback and cognitive training, upon which the incorporation of respiration indication into the neurofeedback device, which is taught by the applicant’s specification, can be seen as an improvement. The applicant’s motivation for this can be found on page 16, lines 29-31 (“The control of the subject's 102 respiration using the chosen respiration indicator 508 may help with the effectiveness of neurofeedback training”). Chou teaches an apparatus which uses EEG sensing for neurofeedback that also incorporates breath sensing and a breathing guiding signal. Chou gives the motivation for this in [0009] of their specification (“At this time, if the influence of breathing on ANS is identical to the target of neurofeedback, such as, relaxation, the effect of neurofeedback will be leveled up due to the increment of breathing control. The two processes are mutually complementary”). One of ordinary skill in the art would have realized that by adding the respiration functionality and programming to the medical instrument of Shin, said instrument would be improved in the same way Chou and the applicant’s specification teach (detecting, indicating, and syncing breathing and neurofeedback is mutually complementary to the performance of both). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical instrument of Shin, with the respiration functionality of Chou.  
Regarding Claim 4, modified Shin discloses the medical instrument of claim 3, wherein the breathing indicator comprises 20any one of the following: an animation (“For example, the predetermined operation may be an operation of filling an empty pot, an operation of increasing the speed of an object, an operation of providing a hint, an operation of wiping a window, or an operation of increasing the size of the object”, [0052]; all of these are animations) that is controlled using the respiration data, and animation of an expanding and contracting circle that is controlled with the respiration data to match a breathing phase of the subject, and a sinusoidal tone whose frequency is changed using the respiration data.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of DeCharms et al (US 2016/0066838 A1, cited in applicant 02/25/2021 IDS, hereinafter DeCharms).
Regarding Claims 8-10, Shin discloses the medical instrument of claim 1. Shin discloses the claimed invention except for expressly disclosing wherein the brain activity measurement system comprises a magnetic resonance imaging system. However, DeCharms teaches wherein the brain activity measurement system comprises a magnetic resonance imaging system (“Examples of measurement apparati that may be used…include…functional magnetic resonance imaging”, [0282]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical instrument of Shin, with the magnetic resonance imaging system of DeCharms, because one of ordinary skill in the art would have recognized that this is a simple substitution of one known element for another, wherein the results of the substitution would have been predictable. Both MRI and EEG measure neuronal activity. 
Shin also does not expressly disclose wherein the magnetic resonance imaging 10system is configured for measuring the brain activity data from the subject using any one of the following: blood oxygenation level dependent functional magnetic resonance imaging measurements from a region of interest, and measuring neural activity in the amygdala. However, DeCharms teaches wherein the magnetic resonance imaging 10system is configured for measuring the brain activity data from the subject using any one of the following: blood oxygenation level dependent functional magnetic resonance 
Shin also does not expressly disclose wherein the stimulus presentation system 15comprises an active noise cancelling headphones configured for providing audio stimulus to the subject. However, DeCharms teaches wherein the stimulus presentation system 15comprises an active noise cancelling headphones (“The subject is given earplugs or sound cancelling headphones to decrease noise within the scanner”, [0272]) configured for providing audio stimulus to the subject (the opposite waveform provided by sound cancelling headphones ([0613]) is still an audio stimulus). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulus presentation system of Shin, with the active noise cancelling headphones of DeCharms, because this can increase patient comfort, as taught by DeCharms ([0613]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Zagorchev et al (US 2019/0290130 A1, hereinafter Zagorchev).
Regarding Claim 12, Shin teaches the medical instrument of claim 1. Shin discloses the claimed invention except for expressly disclosing wherein the brain activity measurement system comprises a magnetoencephalography system.  However, Zagorchev teaches a brain activity measurement system comprising a magnetoencephalography system (Step 210, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical instrument of Shin, with the magnetoencephalography system of Zagorchev, because both EEG and MEG can be used to evaluate brain activity, as taught by Zagorchev ([0006]). Thus, a simply . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of DeCharms, and further in view of Non-Patent Literature (NPL) to Burke et al (“Choosing Wisely: Highest-cost tests in outpatient neurology”, hereinafter Burke).
Regarding Claim 13, modified Shin discloses the medical system of claim 8. Modified Shin discloses the claimed invention except for expressly disclosing wherein the activity measurement system 25further comprises an electroencephalography system, wherein execution of the machine executable instructions are configured such that the brain activity data measured during each sensory stimulus comprises magnetic resonance imaging data measured with the magnetic resonance imaging system and EEG data measured with the electroencephalography system, wherein the machine executable instructions are further configured such that during the 30controlling of the stimulus presentation system with the modified neurofeedback training instructions only the electroencephalography system is used for acquiring brain activity data. However, Shin before the modification discloses wherein the activity measurement system 25comprises an electroencephalography system (“an electric flow called the brainwave or electroencephalography (EEG) is shown”, [0046]; “The brainwave measurer 200 may transmit a plurality of measured brainwaves”, [0049]; thus, the brainwave measurer must be an electroencephalography system), and Zagorchev teaches motivation for having both a magnetic resonance imaging system and an electroencephalography system (“MEG data and EEG data can therefore supplement fMRI data as they measure different aspects of brain activities”, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical instrument of Shin by having both a magnetic resonance imaging system and an electroencephalography system wherein execution of the machine executable instructions are configured such that the brain activity data measured during each sensor stimulus comprises magnetic resonance imaging data measured with the magnetic resonance imaging system and EEG data measured with the electroencephalography system.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Levy (US 2009/0287108 Al, hereinafter Levy).
Regarding Claim 20, Shin discloses the medical instrument of claim 1. Shin discloses the claimed invention except for expressly disclosing wherein the set of entries are selected from the stimulus reinforcer database on the fly using a set of rules. However, Levy teaches wherein a set of entries (“visual and audio factors…provocative stimuli”, [0029]) is selected from the stimulus reinforcer database (where these stimuli are stored on the device for assessing brain function disclosed in Claim 1) on the fly using a set of rules (“The individual baseline…can be  processed and differentiated into categories, based on statistics and/or algorithms, which will define the individual treatment using a fitting protocol of stimulation selected for the specific category and an appropriate mode of neurofeedback training”, [0032]). Levy is also directed towards regulating brain function (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical instrument of Shin, with the selecting of entries on the fly using a set of rules from Levy, because this is a way to adapt the neurofeedback to the specific individuals’ needs, as taught by Levy (“a fitting .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JONATHAN E. COOPER/             Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791